Exhibit 10.2

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Long-Term Incentive Compensation Award
__________________ Performance Period

 

This Restricted Stock Unit Award Agreement (the “Agreement”) made under the Foot
Locker 2007 Stock Incentive Plan (the “Plan”) as of the __________________,
20___ by and between Foot Locker, Inc., a New York corporation with its
principal office located at 112 West 34th Street, New York, New York 10120 (the
“Company”) and __________________.

 

1. General. As a participant in the Company’s long-term incentive compensation
program for the __________________ Performance Period which covers the fiscal
years beginning __________ and __________________ (the “Performance Period”),
you were granted an additional long-term incentive award that will be payable
following the end of the Performance Period, provided the performance goals set
by the Compensation and Management Resources Committee (the “Compensation
Committee”) of the Board of Directors of the Company on __________________ for
the Performance Period are achieved. The award is payable as follows: 50 percent
of the award is payable in cash under the Long-Term Incentive Compensation Plan
(the “LTIP”), and 50 percent of the award is payable in restricted stock units
(“RSUs”) under the Plan as provided herein. The RSUs are intended to constitute
“Other Stock-Based Awards” under the Plan. Each RSU represents the right to
receive one share of the Company’s Common Stock, par value $.01 per share
(“Common Stock”), upon the satisfaction of the terms and conditions set forth in
this Agreement and the Plan.

 

This Agreement sets forth the terms and conditions with regard to the portion of
your long-term award that is payable in RSUs. You have been granted an
additional __________________ RSUs, subject to the conditions set forth herein.
Unless otherwise indicated, any capitalized term used but not defined herein
shall have the meaning ascribed to such term in the Plan.

 

2. Earning of RSUs. Subject to the terms and conditions of the Plan and this
Agreement, you shall be entitled to receive, for each RSU earned in accordance
with this Section 2 and Appendix A hereto, one share of Common Stock. You shall
earn the number of RSUs set forth above for achievement at the maximum
performance goal as specified in Appendix A attached hereto, subject to
adjustment for achievement below the maximum performance goal in accordance with
the provisions of Appendix A attached hereto. If the threshold performance level
set forth in Appendix A is not achieved, none of the RSUs granted to you shall
be earned. The Compensation Committee shall certify the level of achievement of
the performance goals during the Company’s first fiscal quarter in ____________
and at such time shall determine the number of RSUs you are eligible to receive,
subject to the provisions of Section 3 below.

 

3. Vesting and Delivery.

 

(a) The RSUs you are eligible to receive as described in Section 2 shall be

 



subject to a one-year holding period following the end of the Performance Period
and shall become vested on __________ (the “Vesting Date”). Subject to the terms
of this Agreement and the Plan, shares of Common Stock equal to the number of
RSUs you earn shall be delivered to you as described below if you have been
continuously employed by the Company or its subsidiaries within the meaning of
Section 424 of the Code (the “Control Group”) until such Vesting Date.

 

(b) Other than as specifically provided herein, there shall be no proportionate
or partial vesting in the periods prior to the Vesting Date, and all vesting
shall occur only on the Vesting Date, subject to your continued employment with
the Control Group as described in Section 3(a).

 

(c) If the Company terminates your employment without Cause or you terminate
your employment for Good Reason upon or following a Change in Control as defined
in Appendix B hereto and such Change in Control occurs following the end of the
Performance Period and the certification by the Compensation Committee of the
achievement of the performance goal, all unvested RSUs shall become immediately
vested and shall be paid in accordance with Section 3(f).

 

(d) If the Company terminates your employment without Cause or you terminate
your employment for Good Reason upon, or within twenty-four (24) months
following, a Change in Control as defined in Appendix B hereto and your
Termination occurs prior to the end of the Performance Period, or coincident
with or following the end of the Performance Period and prior to the
certification by the Compensation Committee of the achievement of the
performance goal, you shall be entitled to receive a pro rata portion of the
RSUs that you would have been entitled to receive based on the actual
performance level achieved for any completed year in the Performance Period and
the achievement of a target performance level for the remainder of the
Performance Period, as set forth in Appendix A, such RSUs shall become
immediately vested upon your Termination and shall be paid in accordance with
Section 3(f). The pro rated portion shall be determined by multiplying the
number of RSUs you would have been entitled to receive if you had not incurred
such Termination by a fraction, the numerator of which is the number of days
from __________ to the earlier of your date of Termination or the last day of
the Performance Period and the denominator of which is the total number of days
in the Performance Period.

 

(e) In the event of your Termination by reason of death, Disability (within the
meaning of Code Section 409A(a)(2)(C)(i) or (ii)) or Retirement prior to the
Vesting Date, on the Vesting Date you (or in the event of your death, your
estate) shall receive a pro rata portion of the RSUs that you would have
received if you had been employed by the Company on the Vesting Date, based on
the actual level of achievement of the performance goals set forth in Appendix
A. The pro rated portion shall be determined by multiplying the number of RSUs
you would have been entitled to receive if you had not incurred such Termination
by a fraction, the numerator of which is the number of days from __________ to
the date of your Termination and the denominator of which is the total number of
days in the Performance Period, and shall vest on the Vesting Date and shall be
paid in accordance with Section 3(f).

 



(f) Subject to Section 8, the Company shall issue and deliver to you shares of
the Company’s Common Stock equal to the number of vested RSUs you earn within 30
days following the earlier of a Termination described in Section 3(d) or the
Vesting Date.

 

4. Forfeiture.

 

(a) Any RSUs that are not earned in accordance with Section 2 or vested in
accordance with Section 3 of this Agreement shall be forfeited without
compensation following the Compensation Committee’s certification of the goals
for the Performance Period.

 

(b) Except as expressly set forth in Section 3(e), in the event of your
Termination prior to the Vesting Date or your breach of the Non-Competition
Provision in Section 10, all unvested RSUs shall be forfeited to the Company,
without compensation.

 

5. Adjustments. RSUs shall be subject to the adjustment provisions included in
Section 5(e) of the Plan.

 

6. Withholding. You agree that:

 

(a) No later than the date on which any RSUs shall have become vested, you will
pay to the Company, or make arrangements satisfactory to the Company regarding
payment (including through the withholding of shares from the award) of, any
federal, state, international, or local taxes of any kind required by law to be
withheld with respect to any RSUs which shall have become so vested; and

 

(b) The Company shall, to the extent permitted by law, have the right to deduct
from any payment of any kind otherwise due to you any federal, state,
international or local taxes of any kind required by law to be withheld with
respect to any RSUs which shall have become so vested.

 

7. Special Incentive Compensation. You agree that the award of the RSUs is
special incentive compensation and that the RSUs will not be taken into account
as “salary” or “compensation” or “bonus” in determining the amount of any
payment under any pension, retirement or profit-sharing plan of the Company or
any life insurance, disability or other benefit plan of the Company, except as
specifically provided in any such plan.

 

8. Delivery Delay. Notwithstanding anything herein, the delivery of any shares
of Common Stock for vested RSUs may be postponed by the Company for such period
as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such shares shall constitute a
violation by you or the Company of any provisions of any law or of any
regulations of any governmental authority or any national securities exchange.

 

9. Restriction on Transfer of RSUs. You shall not sell, negotiate, transfer,
pledge, hypothecate, assign or otherwise dispose of the RSUs. Any attempted
sale, negotiation, transfer,

 



pledge, hypothecation, assignment or other disposition of the RSUs or unvested
shares in violation of the Plan or this Agreement shall be null and void.

 

10. Non-Competition.

 

(a) Competition. By accepting this award of RSUs, as provided below, you agree
that during the “Non-Competition Period” you will not engage in “Competition”
with the Control Group. As used herein, “Competition” means:

 

(i) participating, directly or indirectly, as an individual proprietor,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any capacity whatsoever within the United States of America or in any other
country where any of your former employing members of the Control Group does
business, in (A) a business in competition with the retail, catalog, or on-line
sale of athletic footwear, athletic apparel and sporting goods conducted by the
Control Group (the “Athletic Business”), or (B) a business that in the prior
fiscal year supplied product to the Control Group for the Athletic Business
having a value of $20 million or more at cost to the Control Group; provided,
however, that such participation shall not include (X) the mere ownership of not
more than 1 percent of the total outstanding stock of a publicly held company;
(Y) the performance of services for any enterprise to the extent such services
are not performed, directly or indirectly, for a business in competition with
the Athletic Business or for a business which supplies product to the Control
Group for the Athletic Business; or (Z) any activity engaged in with the prior
written approval of the Chief Executive Officer of the Company; or

 

(ii) intentionally recruiting, soliciting or inducing, any employee or employees
of the Control Group to terminate their employment with, or otherwise cease
their relationship with the former employing members of the Control Group where
such employee or employees do in fact so terminate their employment.

 

(b) “Non-Competition Period”. As used herein, “Non-Competition Period” means:
the period commencing __________________ and ending on the Vesting Date, or any
part thereof, during which you are employed by the Control Group and (ii) if
your employment with the Control Group terminates for any reason during such
period, the two-year period commencing on the date your employment with the
Control Group terminates. Notwithstanding the foregoing, the Non-Competition
Period shall not extend beyond the date your employment with the Control Group
terminates if such termination of employment occurs following a “Change in
Control” as defined in Attachment B hereto.

 

(c) Breach of Non-Competition Provision. You agree that your breach of the
provisions included herein under Section 10 under the heading “Non-Competition”
(the “Non-Competition Provision”) would result in irreparable injury and damage
to the Company for which the Company would have no adequate remedy at law. You
agree, therefore, that in the event of a breach or a threatened breach of the
Non-Competition Provision, the Company shall be entitled to (i) an immediate
injunction and restraining order to prevent such breach, threatened breach, or
continued breach, including by any and all persons acting for or with you,
without having to prove damages, and (ii) any other remedies to which the
Company may be entitled at

 



law or in equity. The terms of this paragraph shall not prevent the Company from
pursuing any other available remedies for any breach or threatened breach of the
Non-Competition Provision, including, but not limited to, recovery of damages.
In addition, in the event of your breach of the Non-Competition Provision, the
RSUs covered by this Agreement that are then unvested shall be immediately
forfeited. You and the Company further agree that the Non-Competition Provision
is reasonable and that the Company would not have granted the award of RSUs
provided for in this Agreement but for the inclusion of the Non-Competition
Provision herein. If any provision of the Non-Competition Provision is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend over the maximum
period of time, range of activities, or geographic area as to which it may be
enforceable. The validity, construction, and performance of the Non-Competition
Provision shall be governed by the laws of the State of New York without regard
to its conflicts of laws principles. For purposes of the Non-Competition
Provision, you and the Company consent to the jurisdiction of state and federal
courts in New York County, New York.

 

11. Not an Employment Agreement.

 

The award of RSUs hereunder does not constitute an agreement by the Company to
continue to employ you during the entire, or any portion of the, term of this
Agreement, including but not limited to any period during which the RSUs are
outstanding.

 

12. Miscellaneous.

 

(a) In no event shall any dividend equivalents accrue or be paid on any RSUs.

 

(b) This Agreement shall inure to the benefit of and be binding upon all parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

(c) This Agreement shall be subject to any compensation recoupment policy that
the Company may adopt.

 

(d) This Agreement constitutes the entire agreement between the parties and
cannot be changed or terminated orally. No modification or waiver of any of the
provisions hereof shall be effective unless in writing and signed by the party
against whom it is sought to be enforced.

 

(e) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

 

(f) The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 



(g) This Agreement is subject, in all respects, to the provisions of the Plan,
and to the extent any provision of this Agreement contravenes or is inconsistent
with any provision of the Plan, the provisions of the Plan shall govern.

 

(h) The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

(i) All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at, in the case of the Company, the address set
forth at the heading of this Agreement and, in the case of you, your principal
residence address as shown in the records of the Company, or to such other
address as either party may designate by like notice. Notices to the Company
shall be addressed to the General Counsel.

 

(j) This Agreement shall be governed and construed and the legal relationships
of the parties determined in accordance with the laws of the State of New York
without regard to its conflicts of laws principles.

 

(k) Although the Company does not guarantee the tax treatment of the RSUs, this
Agreement is intended to comply with, or be exempt from, the applicable
requirements of Code Section 409A and shall be limited, construed and
interpreted in accordance with such intent. Accordingly, in the event that you
are a “specified employee” within the meaning of Code Section 409A as of the
date of your separation from service (as determined pursuant to Code Section
409A and any procedure set by the Company), any award of RSUs payable as a
result of such separation from service shall be settled no earlier than the day
following the six- month anniversary of your separation from service, or, if
earlier, your death.

 

(l) To indicate your acceptance of the terms of this Agreement, you must sign
and deliver or mail not later than 30 days following the date hereof a copy of
this Agreement to the Company at the address provided in the heading of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

    FOOT LOCKER, INC.                 By:                              
Executive  

 



APPENDIX B

 

Change in Control

 

A Change in Control shall mean any of the following:

 

(A) the consummation of a merger or consolidation of Foot Locker with, or the
sale or disposition of all or substantially all of the assets of Foot Locker to,
any Person other than (a) a merger or consolidation which would result in the
voting securities of Foot Locker outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) fifty percent (50%) or
more of the combined voting power of the voting securities of Foot Locker or
such surviving or parent entity outstanding immediately after such merger or
consolidation; or (b) a merger or capitalization effected to implement a
recapitalization of Foot Locker (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly (as determined under
Rule 13d-3 promulgated under the Exchange Act), of securities representing more
than the amounts set forth in (B) below;

 

(B) the acquisition of direct or indirect beneficial ownership (as determined
under Rule 13d-3 promulgated under the Exchange Act), in the aggregate, of
securities of Foot Locker representing thirty-five percent (35%) or more of the
total combined voting power of Foot Locker’s then issued and outstanding voting
securities by any Person (other than Foot Locker or any of its subsidiaries, any
trustee or other fiduciary holding securities under any employee benefit plan of
Foot Locker, or any company owned, directly or indirectly, by the shareholders
of Foot Locker in substantially the same proportions as their ownership of
Stock) acting in concert; or

 

(C) during any period of not more than twelve (12) months, individuals who at
the beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by Foot Locker’s shareholders
was approved by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof.

 